                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  JENNIFER HAN,                                     Civil Action No. 18-15365 (SDW) (LDW)

                       Plaintiff,

  v.                                                ORDER

  SS SMILE LIMO, LLC, HANMAEUM
                                                    March 13, 2019
  LIMO, LLC, KIL WOO KIM, SUNG
  JUN PARK,

                       Defendants.


          THIS MATTER having come before the Court by way of Plaintiff Jennifer Han’s

(“Plaintiff”) Motion for Default Judgment against Defendants SS Smile Limo, LLC and Sung Jun

Park pursuant to Federal Rule of Civil Procedure 55(b), and this Court having carefully reviewed

and considered Plaintiff’s submissions, and

          WHEREAS the motion refers to exhibits that are not attached; and

          WHEREAS Plaintiff must submit an affidavit detailing the proposed damages; and

          WHEREAS Plaintiff must also submit a proposed order pursuant to Local Civil Rule

7.1(e);

          IT IS, on this 13th day of March, 2019,

          ORDERED that Plaintiff’s Motion for Default Judgment (ECF No. 9) is DENIED without

prejudice.

          SO ORDERED.

                                              __/s/ Susan D. Wigenton____
                                              Hon. Susan D. Wigenton
                                              United States District Judge
Orig: Clerk
cc:   Leda Dunn Wettre, U.S.M.J.
      Parties




                                   2
